

114 S1369 IS: Helping Schools Protect Our Children Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1369IN THE SENATE OF THE UNITED STATESMay 19, 2015Mrs. Feinstein (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow funds under title II of the Elementary and Secondary Education Act of 1965 to be used to
			 provide training to school personnel regarding how to recognize child
			 sexual abuse.
	
		1.Short
 titleThis Act may be cited as the Helping Schools Protect Our Children Act of 2015.
		2.Training
			 teachers to recognize child sexual abuse
			(a)State
 activitiesSection 2113(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the following:
				
 (19)Providing training for all school personnel, including teachers, principals, specialized instructional support personnel, and paraprofessionals, regarding how to recognize child sexual abuse..
			(b)Local
 educational agency activitiesSection 2123(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the following:
				
 (9)Providing training for all school personnel, including teachers, principals, specialized instructional support personnel, and paraprofessionals, regarding how to recognize child sexual abuse..
			(c)Eligible
 partnership activitiesSection 2134(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6634(a)) is amended—
 (1)in paragraph (1)(B), by striking and after the semicolon;
 (2)in paragraph (2)(C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:
					
 (3)providing training for school personnel, including teachers, principals, specialized instructional support personnel, and paraprofessionals, regarding how to recognize child sexual abuse..